            Case 1:19-cv-03426-OTW Document 70 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
CARLOS DEL RIO,
                                                                 :
                                      Plaintiff,                 :   19-cv-3426 (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
257 SG PIZZA CORP., et al.,                                      :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Defendants’ attorneys has moved to withdraw as counsel. (ECF 68). Accordingly, the

pretrial conference scheduled for January 21, 2012 at 3:00 pm is hereby converted to a hearing

on the motion to withdraw. See ECF 67 for the dial in. Defendants’ attorneys must ensure that

their clients are on the line.

         By 5 pm the day before the conference, parties shall email Chambers in ONE email the

names and phone numbers of those planning to appear at the 1/21 conference.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 19, 2021                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
